Memorandum:
Upon argument it was conceded that the provision of the order granting the application of Leroy Conkling, the father of the infant, was improper and that part of the order may be reversed. As to the infant, we feel bound by the decision of the Court of Appeals in Matter of Goglas v. New York City Housing Auth. (11 N Y 2d 680). (Appeal from order of Herkimer Special Term granting leave to plaintiffs to file late notice of claims on defendant Town of German Flatts.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.